Citation Nr: 9921253	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1982 to 
April 1993.

This appeal arises before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 
which denied the veteran's claims seeking entitlement to service 
connection for bilateral hearing loss and for a right shoulder 
disability.

The veteran was scheduled for hearings in May 1995 and January 
1996, but did not report for such hearings.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The record does not include evidence showing that the veteran 
currently has a right shoulder disability or that he suffers from 
bilateral hearing loss. 


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection for a 
right shoulder disability and for bilateral hearing loss are 
denied as not well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen for his 
right shoulder in February 1992.  The examiner's impression was 
questionable right shoulder subluxation.  Regarding hearing loss, 
in January 1989, the veteran was diagnosed with right ear, mild 
hearing loss at 3 kilohertz, and mild to moderate sensorineural 
hearing loss of the left ear at 3-6 kilohertz.  

At the veteran's separation examination in November 1992, no 
findings were made about a right shoulder disorder.  The examiner 
diagnosed the veteran with significant hearing loss.  The veteran 
underwent an audiometric examination in November 1992.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
30
30
LEFT
20
20
30
45
45

On the veteran's report of medical history form, he placed a 
check in the no box to indicate that he did not have and had 
never had a painful or trick shoulder.  The veteran did place a 
check in the yes box to indicate that he did have hearing loss.  

Copies of VA Medical Center treatment records were submitted from 
May 1993 to September 1993.  However, they do not show treatment 
for any right shoulder disorders or for hearing loss.  

The veteran underwent a VA general medical examination in August 
1993.  However, no findings were made about either hearing loss 
or about the veteran's right shoulder.  

The veteran was scheduled to appear for VA audiometric and 
orthopedic examinations in April 1994, but failed to report for 
such examinations.  

The veteran was scheduled to appear for VA audiometric and 
orthopedic examinations in July 1996, but failed to report for 
such examinations.  

In June 1997, the RO mailed the veteran a Supplemental Statement 
of the Case to the veteran's current address of record.  The RO 
informed asked the to the RO if  he wished to report for an 
examination.  No response was forthcoming from the veteran.  

In July 1997, the RO again mailed the veteran a Supplemental 
Statement of the Case, this time to a different address.  Again, 
no response was forthcoming from the veteran.  

A report of contact form dated October 1998 indicates that the RO 
called the veteran's service representative to see if he had an 
updated address for the veteran.  The service representative 
indicated that he left a message with the veteran's father for 
him to call with the veteran's address, but the father did not 
respond.  It was noted that the veteran's service organization 
had multiple addresses for the veteran.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

The preliminary requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans Claims 
(Court) has defined a well grounded claim as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in what 
is in effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation of a 
disease or injury in service, (lay or medical evidence), and of a 
nexus between the injury or disease in service and the current 
disability (medical evidence).  See Rabideau v. Derwinski, 
2 Vet.App. 141 (1992); Grottveit v. Brown, 5 Vet.App. 92 (1993); 
Grivois v. Brown, 6 Vet.App. 136 (1994); Caluza v. Brown, 
7 Vet.App. 498 (1995).  To be well grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence is 
required, not just allegations.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be granted 
for a chronic disability on a presumptive basis, including 
arthritis or diseases of the nervous system, if such are shown to 
be manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  Presumptive periods, as noted above, are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations are 
intended as liberalizations applicable when the evidence would 
not warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 Vet. 
App. 103, 108-09 (1992). 

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(1998).

Regarding the veteran's claims for service connection for a right 
shoulder disability and for bilateral hearing loss, these claims 
are not well grounded.  He has not presented competent evidence 
showing that he currently has either a right shoulder disability 
or bilateral hearing loss. 

The service medical records show that the veteran was seen on one 
occasion for questionable right shoulder subluxation.  No mention 
was made at the veteran's separation examination of a right 
shoulder disorder.  The evidence does not show post-service 
treatment for the veteran's right shoulder.  

The service medical records show that the veteran was diagnosed 
with hearing loss on two occasions, including at his separation 
examination.  However, the evidence does not include post-service 
evidence that the veteran has bilateral hearing loss.  

The veteran was scheduled for two separate VA audiometric and 
orthopedic examinations, but failed to report.  The RO mailed the 
veteran a Supplemental Statement of the Case to his current 
address of record, and such document informed the veteran that he 
should notify the veteran if he wished to report for an 
examination.  Thereafter, the RO made additional efforts to 
obtain the veteran's current address to no avail.  

As noted above, 38 C.F.R. § 3.3655 instructs that when a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  The evidence of record does not include 
references to present diagnoses of a right shoulder disability or 
bilateral hearing loss.  Without evidence of a present 
disability, an essential element of a well-grounded claim is 
missing.

The veteran asserts that he should be granted service connection 
for a right shoulder disability and for bilateral hearing loss.  
However, as a layman, the veteran is simply not qualified to 
provide a medical diagnosis of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, for a claim to be well grounded, there must be a 
medical diagnosis of a current disability.  See Caluza, supra.  
As such evidence has not been presented, the veteran's claims for 
service connection for a right shoulder disability and for 
bilateral hearing loss are not well grounded.  In the absence of 
a well grounded claim, the appeals for service connection for a 
right shoulder disability and for bilateral hearing loss must be 
denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts pertinent 
to the claim.  However, the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the available 
medical records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, if 
true, would make the veteran's claims "plausible."  Robinette, 
8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claims.  Furthermore, by this 
decision, the Board is informing the appellant of the evidence 
which is lacking and that is necessary to make the claims well 
grounded.


ORDER

The veteran's claims of entitlement to service connection for a 
right shoulder disability and for bilateral hearing loss are 
denied, as not well-grounded.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

